DETAILED ACTION
This office action is in response to the communication received on 08/11/2021 concerning application no. 15/681,536 filed on 08/21/2017.
Claims 1-12 are pending as disclosed in claim set filed on 08/21/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 08/11/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1, line 1, recites “medical image diagnostic apparatus”. Paragraph 0156 of the published specification teaches that “The technical concept of the magnetic resonance imaging apparatus 1 can be realized by various modalities (medical image diagnostic apparatuses) such as an X-ray computed tomography (CT) apparatus, an X-ray diagnostic apparatus, an ultrasonic diagnostic apparatus and a nuclear medical diagnostic apparatus”. The term medical image diagnostic apparatus can broadly encompass medical image diagnostic apparatuses such as optical coherence tomography and photoacoustic imaging. However, the specification fails to provide support to such optical coherence tomography and photoacoustic imaging. Therefore, the claim’s scope is not supported by the specification as it is claiming medical image diagnostic apparatuses that are not established in the specification at the time of filing.
	A similar recitation of medical image diagnostic apparatus is present in claims 2-12.

	Claim 6, line 5, recites “a pulse sequence”. Paragraph 0029 of the published specification teaches that the pulse sequence can be EPI or FASE. However, the term “pulse sequence” can broadly encompass pulse sequences such as inversion recovery sequences, spin echo sequences, gradient echo sequences, and diffusion weighted sequences. However, the specification fails to provide support to such pulse sequences. Therefore, the claim’s scope is not supported by the specification as it is claiming pulse sequences that are not established in the specification at the time of filing.


	Similar recitation of a purpose of imaging is present in claim 12.

	Claim 6, lines 5-6, recite “a region of imaging”. A review of the specification failed to establish what regions are considered to be “a region of imaging”. No examples or description was provided regarding the region of imaging that is associated to the imaging condition. Therefore, the claim contains subject matter that is not described in the specification in such a manner that it would reasonably conveys to one with ordinary skill in the art that the inventor or the joint inventor had possession of the claimed invention at the time of filing.
	Similar recitation of a region of imaging is present in claim 12.

	Claim 11, line 5, recites “clinically recommended ranges”. A review of the specification failed to establish what recommended ranges are considered to be “clinically recommended ranges”. Ranges of varying values are recommended throughout the medical and scientific community. The specification fails to disclose which ranges are considered of value and are used as being indicative of the adjustable ranges. Therefore, the claim contains subject matter that is not described in the specification in such a manner that it would reasonably conveys to one with ordinary skill in the art that the inventor or the joint inventor had possession of the claimed invention at the time of filing.

	Claim 12, line 9, recite “a desired order”. A review of the specification failed to establish what the desired order is or what criteria or conditions are considered in the determination of a desired order. 

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 9-10, recite “a point corresponding to each of the values on the relationship diagram”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how a singular point is able to correspond to a plurality of values that are set for a plurality of values. Furthermore, it is unclear which value of which parameter the point corresponding to.

Lines 12-15, recite “change the imaging condition…before the change operation to an imaging condition”. This claim element is indefinite. It is unclear how an imaging condition is changed before the condition is changed. That is, it is unclear if the claim is attempting to claim that the condition is changed multiple times or if the claim is attempting to recite the change operation in lines 10-11.
For purposes of examination, the Office is considering the change operation to be changed once and is referring to the updated change in lines 10-11.
Lines 12-15, recite “change the imaging condition…before the change operation to an imaging condition”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the claim is attempting to require the change of the imaging condition before the moving operation if the moving operation is selected. This requirement would be further unclear as it conflicts with the lines 9-11, which disclose that the operation can be either moving or changing.
For purposes of examination, the Office is considering the change of the imaging condition prior to the moving operation to be only done when both operations are executed. 
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim, particularly regarding lines 9-15.

Claim 4, line 6-7, recites “a change amount of the imaging parameter by the moving operation or change operation”. This claim element is indefinite. Given that claim 1 establishes that the point corresponds to each of the values and the values are set for a plurality of imaging parameters, it would be unclear to one with ordinary skill in the art what image parameter of the multiple image parameter is undergoing a change. Furthermore, it is unclear how a moving operation is changing the imaging parameter as the claim 1 establishes at a point is moved and is not moving an image parameter.


Claim 6 is indefinite for the following reasons:
Line 3, recite “an imaging condition”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “imaging condition” is the same as the “imaging condition” established in claim 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering the imaging condition to be the same as the one in claim 1.
Line 3, recites “commonly included”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the imaging condition is required to be included in a plurality of imaging protocols. The term “commonly” indicates that there is a possibility of a rare instance where the conditions is not included in the protocol. It is unclear what the possibility is for such an exclusion.
For purposes of examination, the Office is considering the imaging condition to be either included or excluded from protocols.

	Claim 9 is indefinite for the following reasons:
Line 4, recites the limitation "the points indicative to the values of the imaging parameters ".  There is insufficient antecedent basis for this limitation in the claim
Line 4, recites “the points indicative to the values of the imaging parameters”. This claim element is indefinite. The claim 1 established that there is a singular point that corresponds to the values of the parameters. It would be unclear to one with ordinary skill in the art if the point is included in the plurality of points established in claim 9 or is separate and distinct.


Claim 12 is indefinite for the following reasons:
Lines3 recites the limitation “the relationship diagrams”. There is insufficient antecedent basis for this limitation in the claim.
Line 3, recites “a plurality of the relationship diagrams”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art id the relationship diagram in claim 1 is included in this plurality of relationship diagrams or is the separate from this plurality of diagrams.
For purposes of examination, the Office is considering the relationship diagram in claim 1 to be part of this plurality
Line 11, recites “a relationship diagram”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “relationship diagram” is the same as the “relationship diagram” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the relationship diagrams to be the same.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (PGPUB No. US 2017/0055935).

Regarding claim 1, Takahashi teaches a medical image diagnostic apparatus comprising: 
a display (Display device 125) configured to display a relationship diagram indicating a relationship between a plurality of values 5which are respectively set for a plurality of imaging parameters relating to an imaging condition of medical imaging (Paragraph 0052 teaches that the display device shows the relationship diagram 4. See Fig. 5. Paragraph 0050 teaches that the exposure dose is dependent on the voltage, current, scan time, and helical pitch. Paragraph 0054 marker 406 is indicating the magnitude of the index value based on the scanning conditions and pointing to the relevant dosage); and 
processing circuitry (System controller 124) configured to 
update the relationship diagram in accordance 10with a moving operation of a point corresponding to each of the values on the relationship diagram, or a change operation of the imaging condition (Paragraph 0043 teaches that the parameter value input can be done with the input device 121 or use values in storage 123. Paragraph 0057 teaches that the system determines if the scanning conditions are changed. Fig. 5 shows that the original position has the marker 406 at D5 and using conditions V4, C4, t3, and p4. Fig. 6 shows the new position has the marker 406 at D3 and using conditions V3, C4, t3, and p4), and 
Paragraph 0058 teaches that once the voltage condition is changed, the steps 201-204 are repeated and this calculates and displays new index values and parameters. Fig. 5 shows that the original position has the marker 406 at D5 and using conditions V4, C4, t3, and p4. Fig. 6 shows the new position has the marker 406 at D3 and using conditions V3, C4, t3, and p4). 

Regarding claim 2, Takahashi teaches the apparatus in claim 1, as discussed above.
Takahashi further teaches an apparatus, further comprising a storage (Storage 123) configured to store the imaging parameters, and data indicative of a 20relationship of influence between the imaging parameters (Paragraph 0038 teaches that the parameters and the relationship to the index values is stored in the storage devices), 
wherein the processing circuitry (System controller 124) is configured to generate the relationship diagram (Paragraph 0052 teaches that the display device shows the relationship diagram 4. See Fig. 5), based on the values and the relationship of influence (Paragraph 0046-0047 teach the relational expression of exposure dose is dependent on the voltage, current, scan time, and helical pitch).

Regarding claim 3, Takahashi teaches the apparatus in claim 1, as discussed above
Takahashi further teaches an apparatus, wherein the display is configured to display (Display device 125) the relationship diagram together with an edit screen of the imaging parameters (Paragraph 0052 teaches that the display device shows the relationship diagram 4. See Fig. 5. Paragraph 0043 teaches that the parameter value input can be done with the input device 121. Paragraph 0044 teaches that the scanning condition setting window displays images and the scanning conditions. See Fig. 4).


Takahashi further teaches an apparatus, wherein 
the processing circuitry (System controller 124) is configured to 
determine, in the relationship diagram, the 5values of the imaging parameters which co-vary with the moving operation or the change operation, based on a change amount of the imaging parameter by the moving operation or the change operation, and based on the relationship of influence (Paragraph 0046-0047 teach the relational expression of exposure dose is dependent on the voltage, current, scan time, and helical pitch. Paragraph 0050 teaches that the scale for the axis of the conditions are with respect to the index value. This can be achieved for each of the conditions. Fig. 3 teaches that the changing scan conditions result in the determination of a new index value), and 
10update the relationship diagram by changing the relationship with use of the determined values (Fig. 5 shows that the original position has the marker 406 at D5 and using conditions V4, C4, t3, and p4. Fig. 6 shows the new position has the marker 406 at D3 and using conditions V3, C4, t3, and p4), and 
the display is configured to display the updated relationship diagram (Paragraph 0058 teaches that once the voltage condition is changed, the steps 201-204 are repeated and this calculates and displays new index values and parameters).

Regarding claim 5, Takahashi teaches the apparatus in claim 4, as discussed above
Takahashi further teaches an apparatus, wherein the processing circuitry (System controller 124) is configured to 
change the relationship of influence with respect to the imaging parameters displayed on the relationship diagram, in accordance with a restriction instruction to 20restrict an influence between the imaging parameters by the moving operation (Paragraph 0055 teaches that the upper limit value of the dose can be displayed and so the operator is able to determine whether the index is appropriate based on the scanning conditions. Paragraph 0046-0047 teach the relational expression of exposure dose is dependent on the voltage, current, scan time, and helical pitch. Paragraph 0050 teaches that the scale for the axis of the conditions are with respect to the index value. Fig. 3 teaches that the changing scan conditions result in the determination of a new index value), and 
determine the values of the co-varying imaging parameters, based on the changed relationship of influence and the change amount (Fig. 5 shows that the original position has the marker 406 at D5 and using conditions V4, C4, t3, and p4. Fig. 6 shows the new position has the marker 406 at D3 and using conditions V3, C4, t3, and p4).

Regarding claim 8, Takahashi teaches the apparatus in claim 1, as discussed above
Takahashi further teaches an apparatus, further comprising input interface circuitry (Input device 121) configured to set, as targets of the moving operation, at least two of the imaging parameters in the relationship 15diagram (Paragraph 0043 teaches that the parameter value input can be done with the input device 121. Paragraph 0047 teaches that the parameters are voltage, C: tube current, t: scan time, p: helical pitch. See Fig. 5 and adjusted inputs in Fig. 6).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (PGPUB No. US 2017/0055935) in view of Sunaga et al. (PGPUB No. US 2016/0231396).

Regarding claim 6, Takahashi teaches the medical image diagnostic apparatus in claim 4, as discussed above.
	However, Takahashi is silent regarding a medical image diagnostic apparatus, wherein the processing circuitry is configured to change an imaging condition which is commonly included- 72 - in a plurality of imaging protocols that are associated by using a pulse sequence, a purpose of imaging and a region of imaging, to an imaging condition which reflects the change amount and the relationship of influence.
	In an analogous imaging field of endeavor, regarding the parameter determination for imaging apparatuses, Sunaga teaches a medical image diagnostic apparatus, wherein the processing circuitry is configured to change an imaging condition which is commonly included- 72 - in a plurality of imaging protocols that are associated by using a pulse sequence, a purpose of imaging and a region of imaging, to an imaging condition which reflects the change amount and the relationship of influence (Paragraph 0068 teaches that the database in the memory has stored parameters with the related change value fields 162 that indicate change values of the parameters SAR target values. Para 0047 teaches that the pulse sequence parameters can be adjusted. Fig. 4 shows that the field of view, TR, TE, and multi-acquisition parameters are considered).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takahashi with Sunaga’s teaching of changing imaging conditions with respect to pulse sequences regions of imaging and observing change. This modified apparatus would allow a user to improve workability and reduce errors due to misrecognition (Paragraph 0073 of Sunaga).


	However, Takahashi is silent regarding a medical image diagnostic apparatus, further comprising a storage configured to store a plurality of the relationship diagrams which are generated in accordance with a region of imaging in the medical imaging, a sequence, subject information, an imaging protocol, and a preset in which a plurality of the 20imaging protocols each including the imaging condition corresponding to the region of imaging and a purpose of imaging are set in a desired order, 
wherein the processing circuitry is configured to specify a relationship diagram of a display target from 25among the plurality of relationship diagrams, based on the preset or the imaging protocol, which is selected by an instruction of an operator, and  - 74 – 
the display is configured to display the specified relationship diagram.
	In an analogous imaging field of endeavor, regarding the parameter determination for imaging apparatuses, Sunaga teaches a medical image diagnostic apparatus, further comprising a storage configured to store a plurality of the relationship diagrams which are generated in accordance with a region of imaging in the medical imaging, a sequence, subject information, an imaging protocol, and a preset in which a plurality of the 20imaging protocols each including the imaging condition corresponding to the region of imaging and a purpose of imaging are set in a desired order (Paragraph 0068 teaches that the database in the memory has stored parameters with the related change value fields 162 that indicate change values of the parameters SAR target values. Paragraph 0047 teaches that the pulse sequence parameters can be adjusted. Fig. 4 shows that the field of view, TR, TE, and multi-acquisition parameters are considered. Fig. 8 shows an edited view of the parameters. Paragraph 0061 teaches that the protocol data is displaying information from the database), 
wherein the processing circuitry is configured to specify a relationship diagram of a display target from 25among the plurality of relationship diagrams, based on the preset or the imaging protocol, which is selected by an instruction of an operator (Paragraph 0061 teaches that the operator can select and control the pulse sequence. Fig. 4 shows that the field of view, TR, TE, and multi-acquisition parameters are considered. Fig. 8 shows an edited view of the parameters), and  - 74 –
the display is configured to display the specified relationship diagram (Fig. 8 shows an edited view of the parameters. Paragraph 0061 teaches that the protocol data is displaying information from the database).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takahashi with Sunaga’s teaching of the selection and storage of parameters that are used in the display of a relationship diagram. This modified apparatus would allow a user to improve workability and reduce errors due to misrecognition (Paragraph 0073 of Sunaga).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (PGPUB No. US 2017/0055935).

Regarding claim 7, Takahashi teaches the medical image diagnostic apparatus in claim 1, as discussed above.
	However, Takahashi is silent regarding a medical image diagnostic apparatus, wherein the processing circuitry is configured to generate the relationship diagram in accordance with at least one of selection of the imaging parameters which are displayed on the relationship diagram, and selection of a graph which is used as the relationship diagram.
	In an analogous imaging field of endeavor, regarding the parameter determination for imaging apparatuses, Takahashi’s other embodiment teaches a medical image diagnostic apparatus, wherein the processing circuitry is configured to generate the relationship diagram in accordance with at least one of selection of the imaging parameters which are displayed on the relationship diagram, and selection of a graph which is used as the relationship diagram (Paragraph 0067 teaches a relationship diagram in the form of a radar graph with axes 801-805 that show the parameters a scan time, a tube voltage, a tube current, a tilt angle. See Fig. 9. Paragraph 0071 teaches that the operator is able to select the relational diagram and the operator is able to label and select values of the tube voltage).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takahashi with another embodiment of Takahashi’s teaching of graphical relational diagram with at least the selection of one parameter. This modified apparatus would allow a user to set scanning conditions with little burden (Paragraph 0007 of Takahashi).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (PGPUB No. US 2017/0055935) in view of Warntjes (PGPUB No. US 2010/0127704).

Regarding claim 9, Takahashi teaches the medical image diagnostic apparatus in claim 1, as discussed above.
However, Takahashi is silent regarding a medical image diagnostic apparatus, further comprising input interface circuitry configured to input a normalization instruction to make uniform the points indicative of the values of the imaging 20parameters in the relationship diagram, 
wherein the processing circuitry is configured to uniformize positions of the points indicative of the values of the imaging parameters by changing scale of the imaging parameters in the relationship diagram in response to the 25normalization instruction.  
In an analogous imaging field of endeavor, regarding the display and development of image related graphical information, Warntjes teaches a medical image diagnostic apparatus, further comprising input interface circuitry configured to input a normalization instruction to make uniform the points indicative of the values of the imaging 20parameters in the relationship diagram (Paragraph 0013 teaches that a user input is able to select the reference cluster position for a range of values. Paragraph 0037 teaches that the values A and B are normalized. Paragraphs 0035-0036 teach that the regions are able to be plotted as seen in Fig. 5A), 
Paragraph 0029 teaches that the parameters are absolutely scaled. Paragraph 0037 teaches that the values A and B are normalized. See Fig. 5).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takahashi with Warntjes’s teaching of normalization and making position points to be uniform. This modified apparatus would allow a user to have quantitative follow-up of the brain tissue volume in case of neuro-degenerative diseases (Paragraph 0007 of Warntjes).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (PGPUB No. US 2017/0055935) in view of Ninomiya (PGPUB No. US 2017/0148157).

Regarding claim 10, Takahashi teaches the medical image diagnostic apparatus in claim 1, as discussed above.
However, Takahashi is silent regarding a medical image diagnostic apparatus, wherein the processing circuitry is configured to generate a tentative image corresponding to the imaging condition, in accordance with the moving operation, and 
the display is configured to display the tentative image together with the relationship diagram.  
In an analogous imaging field of endeavor, regarding the parameter determination for imaging apparatuses, Ninomiya teaches a medical image diagnostic apparatus, wherein the processing circuitry (Operation console control device and system control device) is configured to generate a tentative image corresponding to the imaging condition, in accordance with the moving operation (Paragraph 0050 teaches that the reconstruction condition screen is displayed as a user interface. Fig. 3 shows the reference image and the comparison information. Paragraph 0065 teaches that the selected image data is displayed and they are displayed by the user input. Paragraph 0066-0068 teach that the imaging conditions can change the reconstruction conditions), and 
Fig. 3 shows the comparison information in a relational diagram and the reference image). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takahashi with Ninomiya’s teaching of generating an image in accordance to the imaging parameters. This modified apparatus would allow a user to compare the reference image to post reconstructed data (Paragraph 0069 of Ninomiya).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (PGPUB No. US 2017/0055935) in view of Kokubun et al. (PGPUB No. US 2008/0056547).

Regarding claim 11, Takahashi teaches the medical image diagnostic apparatus in claim 1, as discussed above.
However, Takahashi is silent regarding a medical image diagnostic apparatus, wherein the processing circuitry is configured to execute at least one of superimposing, on the relationship diagram, adjustable ranges indicative of clinically recommended ranges with respect to the values of 10the imaging parameters, and limiting the values within the adjustable ranges in changing the values of the imaging parameters according to the moving operation or the change operation.  
	In an analogous imaging field of endeavor, regarding the parameter determination for imaging apparatuses, Kokubun teaches a medical image diagnostic apparatus, wherein the processing circuitry is configured to execute at least one of superimposing, on the relationship diagram, adjustable ranges indicative of clinically recommended ranges with respect to the values of 10the imaging parameters, and limiting the values within the adjustable ranges in changing the values of the imaging parameters according to the moving operation or the change operation (Paragraph 0107 teaches that operator is able to set a recommended range. Paragraph 0108 teaches that the ranges can also be automatically set. The range is shown to be displayed over the time resolution, breath holding time, and the patient image as seen in Fig. 6. Fig. 5 also shows the overlayed range that defines the preferable time resolution).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takahashi with Kokubun’s teaching of the superimposition of an adjustable range over a relationship diagram. This modified apparatus would allow a user to prevent motion artifacts and maintain high quality of an obtained image (Paragraph 0003-0004 of Kokubun).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793